Citation Nr: 0611192	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-41 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to April 
1947 and from July 1947 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable disability rating.
 
Although the issue of service connection for tinnitus had 
also been in appellate status, the Board notes that this 
issue was granted in a December 2004 rating decision.

FINDING OF FACT

As defined by VA regulations, the veteran manifests Level I 
hearing in both his right and left ears. 

CONCLUSION OF LAW

The requirements for a compensable initial disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  While the RO in this case did provide the 
veteran with a VCAA notice letter in April 2002, prior to the 
initial decision on the claim in January 2003, the letter did 
not address all five elements of a service connection claim 
as mandated by Dingess v. Nicholson, No. 01-1917, slip op. at 
13 (Vet. App. Mar. 3, 2006).  Specifically, the veteran was 
not informed of the initial disability rating and effective 
date elements.

Regarding the effective date, the January 2003 rating 
decision did inform the veteran that his noncompensable 
evaluation was effective from the day VA received his claim.  
The veteran has not appealed the matter, and the Board finds 
no effective date issues that would warrant additional 
notice.  The claim was not filed within one year of the 
veteran's separation to be eligible for an earlier effective 
date under 38 U.S.C.A. § 5110(b)(1).  The veteran did not 
file other hearing disorder claims prior to the instant 
claim.  38 U.S.C.A. § 5110(a).  Further, as the Board finds 
no evidence of an increase in disability during the rating 
period, there is no need to ascertain the dates of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, the failure to address the effective date 
in the April 2002 VCAA letter has not resulted in any 
prejudice to the veteran.

Requisite notifications regarding the initial disability 
rating element were provided to the veteran subsequent to the 
rating decision in both the October 2004 Statement of the 
Case (SOC) and a supplemental VCAA letter in February 2005.  
The issue was readjudicated in two supplemental statements of 
the case (SSOC) prior to the instant transfer and 
certification to the Board.  Therefore, any defect with 
respect to the timing of the VCAA notice constituted harmless 
error.

In this regard, the Board notes that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken advantage of those opportunities 
during the processing of his claim.  Viewed in such context, 
the notification of the VCAA after the decision that led to 
this appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran 
has had a "meaningful opportunity to participate 
effectively," and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Id. at 120-21.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the February 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his request for a compensable initial disability rating.  
Specifically, the letter stated:

To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence 
must show that your service-connected condition has 
gotten worse.

Additionally, the October 2004 SOC set forth the relevant 
evaluative criteria for hearing loss contained in 38 C.F.R. 
§§ 4.85 and 4.86, including a description of the rating 
formula for all possible scheduler ratings for hearing loss 
from 0 to 100 percent.

The February 2005 letter described the information and 
evidence that the VA would seek to provide including relevant 
records held by any federal agency, such as medical records 
from the military, VA hospitals, or the Social Security 
Administration, and private treatment records if the veteran 
completed a release form. 

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit the dates and places of 
treatment received either in-service or at VA facilities, and 
a completed release form to allow the RO to obtain private 
medical records.

Finally, the February 2005 letter satisfied the "fourth 
element" by instructing the veteran to provide "any 
evidence" in his possession that pertained to his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  In 
compliance with the statutory requirements of 38 U.S.C.A. 
§ 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA 
has provided the veteran and his representative with a SOC 
and SSOCs, informing them of the laws and regulations 
relevant to the veteran's claim and, in particular, what was 
needed to achieve a higher initial rating for his service-
connected hearing loss.  See Dingess, slip op. at 19-20.  For 
these reasons, the Board concludes that the VA has fulfilled 
the duty to assist the appellant in this case.


Background

The veteran received a VA audiological examination in 
November 2002.  The VA examiner diagnosed him with mild to 
moderate sensorineural loss from 2000 to 4000 Hertz in both 
ears.  On the Maryland CNC Test, his speech recognition 
scores were 96 percent in his right ear and 100 percent in 
his left ear.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
40
55
40
LEFT
25
40
45
55
41

The veteran underwent another VA audiological examination in 
November 2004.  The examiner provided a diagnosis of mild 
sloping to moderately severe sensorineural hearing loss 
bilaterally.  The veteran scored 96 percent speech 
recognition in each ear, and his pure tone thresholds were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
50
65
50
LEFT
30
45
45
55
43

In July 2002 and January 2004, the veteran received 
audiometric testing at the Indiana University Speech and 
Language Center.  The resulting audiological reports, 
however, are not in a format used by the VA to evaluate 
hearing loss and may not be used for rating purposes. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In this case, the veteran contends that the initial 
noncompensable rating given to his bilateral hearing loss 
disability was incorrect.

Disability ratings for service-connected hearing loss range 
from noncompensable to 100 percent.  They are derived from 
Table VII of 38 C.F.R. § 4.85 by a mechanical application of 
the rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The numeric 
designations correspond to eleven auditory acuity levels, 
indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is not appropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.

After a careful consideration of the evidence, the Board 
finds that the veteran's bilateral hearing loss is 
appropriately rated as noncompensable.

In this regard, the November 2002 VA audiological examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) for the 
right ear was 40 decibels with a speech discrimination score 
of 96 percent.  The average decibel threshold for the left 
ear was 41 decibels with speech discrimination at 100 
percent.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to a Level I hearing loss in each ear, which results 
in a 0 percent, noncompensable rating under Table VII.
 
Similar results are reached with the November 2004 VA 
audiological examination.  The veteran's average decibel 
threshold was 50 decibels for the right ear with a speech 
discrimination score of 96 percent, and 43 decibels for the 
left ear also with a speech discrimination score of 96 
percent.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to a Level I hearing loss in each ear, resulting in a 
0 percent, noncompensable rating under Table VII.

The veteran's decibel thresholds from either test do not meet 
the requirements of 38 C.F.R. § 4.86 to allow the application 
of Table VIa for exceptional cases of hearing loss.
 
Based on the findings of the November 2002 and 2004 VA 
examinations, and the application of those findings to Tables 
VI and VII, the Board concludes that the veteran's service-
connected bilateral hearing loss is appropriately rated at 0 
percent disabling.  As the preponderance of the evidence is 
against the claim for a higher initial rating, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Specifically, the RO 
ordered VA examinations to determine the severity of the 
veteran's hearing loss, and the claims folder is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.
ORDER

Entitlement to a compensable initial disability rating for 
bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


